Exhibit 10.3

 



THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED ( THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

 

[GOLDMAN SACHS & CO. LLC | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 |
TEL: 212-902-1000]1

 

[Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44(20)77736461

Telephone: +44 (20) 777 36810

 

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Telephone: +1 212 412 4000]2

 

  [                      ], 2020

 

To:Enphase Energy, Inc.
47281 Bayside Parkway
Fremont, CA 94538
Attention: General Counsel
Telephone No.: (707) 774-7000    Re:[Base][Additional] Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Enphase Energy, Inc. (“Company”)
to [Barclays Bank PLC][Goldman Sachs & Co. LLC] (“Dealer”)[, through its agent
Barclays Capital Inc. (the “Agent”),]3 as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction. [Dealer is not a member of the Securities Investor Protection
Corporation. Dealer is authorized by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority.]4

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.             This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for the election of the laws of the State of
New York as the governing law (without reference to choice of law doctrine)) on
the Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 



 



1 Include for GS.

2 Include for Barclays.

3 Include for Barclays.

4 Include for Barclays.

 



 

 

 

2.             The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 



General Terms.       Trade Date: [                   ], 2020     Effective Date:
The second Exchange Business Day immediately prior to the Premium Payment Date  
  Warrants: Equity call warrants, each giving the holder the right to purchase a
number of Shares equal to the Warrant Entitlement at a price per Share equal to
the Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.     Warrant
Style: European     Seller: Company     Buyer: Dealer     Shares: The common
stock of Company, par value USD 0.00001 per share (Exchange symbol “ENPH” as of
the Trade Date).     Number of Warrants: [                    ]5. For the
avoidance of doubt, the Number of Warrants shall be reduced by any Warrants
exercised or deemed exercised hereunder. In no event will the Number of Warrants
be less than zero.     Warrant Entitlement: One Share per Warrant     Strike
Price: USD [                 ]. Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions, in no event shall the
Strike Price be subject to adjustment to the extent that, after giving effect to
such adjustment, the Strike Price would be less than USD [           ]6, except
for any adjustment pursuant to the terms of this Confirmation and the Equity
Definitions in connection with stock splits or similar changes to Company’s
capitalization.     Premium: USD [                 ]

 



 

 5 This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by
(ii) the initial Conversion Rate, multiplied by (iii) the applicable percentage
for Dealer.

6 Insert the closing price of the Shares on the night of pricing.

 



2

 



 



Premium Payment Date: [                      ], 2020     Exchange: The NASDAQ
Global Market     Related Exchange(s): All Exchanges; provided that Section 1.26
of the Equity Definitions shall be amended to add the words “United States”
before the word “exchange” in the tenth line of such section.     Procedures for
Exercise.       Expiration Time: The Valuation Time     Expiration Dates: Each
Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the [407]th Scheduled Trading Day following
the First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments in good
faith and in a commercially reasonable manner, if applicable, to the Daily
Number of Warrants or shall reduce such Daily Number of Warrants to zero for
which such day shall be an Expiration Date and shall designate a Scheduled
Trading Day or a number of Scheduled Trading Days as the Expiration Date(s) for
the remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date; and provided further that if such Expiration Date has
not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day,
as the Calculation Agent shall determine using commercially reasonable means;
provided further that in no event shall any Expiration Date under the
Transaction be postponed to a date later than the Final Expiration Date.    
First Expiration Date: [June 1, 2025] (or if such day is not a Scheduled Trading
Day, the next following Scheduled Trading Day), subject to Market Disruption
Event below.     Daily Number of Warrants: For any Expiration Date, the Number
of Warrants that have not expired or been exercised as of such day, divided by
the remaining number of Expiration Dates (including such day), rounded down to
the nearest whole number, subject to adjustment pursuant to the provisos to
“Expiration Dates”.     Automatic Exercise: Applicable; and means that for each
Expiration Date, a number of Warrants equal to the Daily Number of Warrants for
such Expiration Date will be deemed to be automatically exercised at the
Expiration Time on such Expiration Date.

 



 

7 To be twice the length of the observation period for the convertible notes.



3

 

 



Market Disruption Event: Section 6.3(a) of the Equity Definitions is hereby
amended by replacing clause (ii) in its entirety with “(ii) an Exchange
Disruption, or” and inserting immediately following clause (iii) the phrase “;
in each case that the Calculation Agent reasonably determines is material.”    
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.     Final Expiration Date: [                   ], 20258    
Valuation Terms.       Valuation Time: Scheduled Closing Time; provided that if
the principal trading session is extended, the Calculation Agent shall determine
the Valuation Time in good faith and in a commercially reasonable manner.    
Valuation Date: Each Exercise Date.     Settlement Terms.       Settlement
Method Election: Applicable; provided that (i) references to “Physical
Settlement” in Section 7.1 of the Equity Definitions shall be replaced by
references to “Net Share Settlement”; (ii) Company may elect Cash Settlement
only if Company represents and warrants to Dealer in writing on the date of such
election that (A) Company is not in possession of any material non-public
information regarding Company or the Shares, (B) Company is electing Cash
Settlement in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws, and (C) the assets of Company at their fair
valuation exceed the liabilities of Company (including contingent liabilities),
the capital of Company is adequate to conduct the business of Company, and
Company has the ability to pay its debts and obligations as such debts mature
and does not intend to, or does not believe that it will, incur debt beyond its
ability to pay as such debts mature; and (iii) the same election of settlement
method shall apply to all Expiration Dates hereunder.     Electing Party:
Company.     Settlement Method Election Date: The second Scheduled Trading Day
immediately preceding the scheduled First Expiration Date.     Default
Settlement Method: Net Share Settlement.



 



 

8 Insert date that is 40 Exchange Business Days after last scheduled Expiration
Date.

 



4

 

 



Net Share Settlement: If Net Share Settlement is applicable, then on the
relevant Settlement Date, Company shall deliver to Dealer a number of Shares
equal to the Share Delivery Quantity for such Settlement Date to the account
specified herein free of payment through the Clearance System, and Dealer shall
be treated as the holder of record of such Shares at the time of delivery of
such Shares or, if earlier, at 5:00 p.m. (New York City time) on such Settlement
Date, and Company shall pay to Dealer cash in lieu of any fractional Share based
on the Settlement Price on the relevant Valuation Date.     Cash Settlement: If
Cash Settlement is applicable, then on the relevant Settlement Date, Company
shall pay to Dealer an amount of cash in USD equal to the Net Share Settlement
Amount for such Settlement Date.     Share Delivery Quantity: For any Settlement
Date, a number of Shares, as calculated by the Calculation Agent, equal to the
Net Share Settlement Amount for such Settlement Date divided by the Settlement
Price on the Valuation Date for such Settlement Date.     Net Share Settlement
Amount: For any Settlement Date, an amount equal to the product of (i) the
number of Warrants exercised or deemed exercised on the relevant Exercise Date,
(ii) the Strike Price Differential for the relevant Valuation Date and (iii) the
Warrant Entitlement.     Settlement Price: For any Valuation Date, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page ENPH <equity> AQR (or any successor thereto) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time on such Valuation Date (or if such Bloomberg page is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent in good faith and in a commercially reasonable manner based on
generally available market data for transactions of this type using, if
practicable, a volume-weighted methodology). Notwithstanding the foregoing, if
(i) any Expiration Date is a Disrupted Day and (ii) the Calculation Agent
determines that such Expiration Date shall be an Expiration Date for fewer than
the Daily Number of Warrants, as described above, then the Settlement Price for
the relevant Valuation Date shall be the volume-weighted average price per Share
on such Valuation Date on the Exchange (as determined by the Calculation Agent
in good faith and in a commercially reasonable manner based on generally
available market data for transactions of this type using a commercially
reasonable volume-weighted methodology) for the portion of such Valuation Date
for which the Calculation Agent determines there is no Market Disruption Event.



 



5

 

 



Settlement Dates: As determined pursuant to Section 9.4 of the Equity
Definitions, subject to Section ‎9(k)(i) hereof; provided that Section 9.4 of
the Equity Definitions is hereby amended by (i) inserting the words “or cash”
immediately following the word “Shares” in the first line thereof and
(ii) inserting the words “for the Shares” immediately following the words
“Settlement Cycle” in second line thereof.     Other Applicable Provisions: If
Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8, 9.9,
9.11 and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.    
Representation and Agreement: Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Dealer in the
event of a Net Share Settlement may be, upon delivery, subject to restrictions
and limitations arising from Company’s status as issuer of the Shares under
applicable securities laws.     3.            Additional Terms applicable to the
Transaction.     Adjustments applicable to the Transaction:     Method of
Adjustment: Calculation Agent Adjustment; provided that the parties hereto agree
that any Share repurchases by Company, whether pursuant to Rule 10b-18 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), Rule 10b5-1 of
the Exchange Act or pursuant to forward contracts or accelerated stock
repurchase contracts or similar derivatives transactions on customary terms, at
prevailing market prices, volume-average weighted prices or discounts thereto
shall not be considered Potential Adjustment Events. For the avoidance of doubt,
in making any adjustments under the Equity Definitions, the Calculation Agent
may make adjustments, if any, to any one or more of the Strike Price, the Number
of Warrants, the Daily Number of Warrants and the Warrant Entitlement in a
commercially reasonable manner. Notwithstanding the foregoing, any cash
dividends or cash distributions on the Shares, whether or not extraordinary,
shall be governed by Section ‎9(f) of this Confirmation in lieu of Article 10 or
Section 11.2(c) of the Equity Definitions.     Extraordinary Events applicable
to the Transaction:     New Shares: Section 12.1(i) of the Equity Definitions is
hereby amended (a) by deleting the text in clause (i) thereof in its entirety
(including the word “and” following clause (i)) and replacing it with the phrase
“publicly quoted, traded or listed (or whose related depositary receipts are
publicly quoted, traded or listed) on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)” and (b) by inserting immediately prior to the period the phrase
“and (iii) of an entity or person that is a corporation organized under the laws
of the United States, any State thereof or the District of Columbia and either
(1) such entity or person becomes Company under the Transaction following such
Merger Event or Tender Offer or (2) Company is a wholly owned subsidiary of such
entity or person following such Merger Event or Tender Offer, and such entity or
person fully and unconditionally guarantees the obligations of Company under the
Transaction”.



 



6

 

 



Consequence of Merger Events:       Merger Event: Applicable; provided that if
an event occurs that constitutes both a Merger Event under Section 12.1(b) of
the Equity Definitions and an Additional Termination Event under
Section 9(h)(ii)(B) of this Confirmation, the provisions of
Section 9(h)(ii)(B) will apply.     Share-for-Share: Modified Calculation Agent
Adjustment     Share-for-Other: Cancellation and Payment (Calculation Agent
Determination)     Share-for-Combined: Cancellation and Payment (Calculation
Agent Determination); provided that Dealer may elect, in its commercially
reasonable judgment, Component Adjustment (Calculation Agent Determination) for
all or any portion of the Transaction.     Consequence of Tender Offers:      
Tender Offer: Applicable; provided that if an event occurs that constitutes both
a Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, the provisions
of Section 9(h)(ii)(A) will apply; provided further that the definition of
“Tender Offer” in Section 12.1(d) of the Equity Definitions is hereby amended by
replacing the phrase “greater than 10%” with “greater than 20%”.    
Share-for-Share: Modified Calculation Agent Adjustment     Share-for-Other:
Modified Calculation Agent Adjustment     Share-for-Combined: Modified
Calculation Agent Adjustment



 



7

 

 



Announcement Event: If (x) an Announcement Date occurs in respect of a Merger
Event (for the avoidance of doubt, determined without regard to the language in
the definition of “Merger Event” following the definition of “Reverse Merger”
therein) or Tender Offer or (y) any potential acquisition by Issuer and/or its
subsidiaries is announced by any entity where the aggregate consideration
exceeds 35% of the market capitalization of Issuer as of the date of such
announcement (an “Acquisition Transaction”) (any event described in clause
(x) or (y), an “Announcement Event”), then on the earliest of the Expiration
Date, Early Termination Date or other date of cancellation (the “Announcement
Event Adjustment Date”) in respect of each Warrant, the Calculation Agent will
determine the economic effect of such Announcement Event on the theoretical
value of the Warrant (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time, including, without limitation, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date).  If the
Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent shall make such adjustment to the Strike Price, the Number of
Warrants, the Daily Number of Warrants, the Warrant Entitlement and/or the
Expiration Dates, in each case, as the Calculation Agent determines in good
faith and in a commercially reasonable manner appropriate to account for such
economic effect, which adjustment shall be effective immediately prior to the
exercise, termination or cancellation of such Warrant, as the case may be.    
Announcement Date: The definition of “Announcement Date” in Section 12.1 of the
Equity Definitions is hereby amended by (i) replacing the words “a firm” with
the word “any” in the second and fourth lines thereof, (ii) replacing the word
“leads to the” with the words “, if completed, would lead to a” in the third and
the fifth lines thereof, (iii) replacing the words “voting shares” with the word
“Shares” in the fifth line thereof, and (iv) inserting the words “by any entity”
after the word “announcement” in the second and the fourth lines thereof.    
Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.



 



8

 

 



Additional Disruption Events:       Change in Law: Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the word “Shares” with the phrase “Hedge Positions” in clause (X) thereof,
(ii) inserting the parenthetical “(including, for the avoidance of doubt and
without limitation, adoption or promulgation of new regulations authorized or
mandated by existing statute)” at the end of clause (A) thereof and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”.    
Failure to Deliver: Not Applicable     Insolvency Filing: Applicable     Hedging
Disruption: Applicable; provided that:       (i) Section 12.9(a)(v) of the
Equity Definitions is hereby amended by (a) inserting the following words at the
end of clause (A) thereof: “in the manner contemplated by the Hedging Party on
the Trade Date” and (b) inserting the following two phrases at the end of such
Section:           “For the avoidance of doubt, the term “equity price risk”
shall be deemed to include, but shall not be limited to, stock price and
volatility risk. And, for the further avoidance of doubt, any such transactions
or assets referred to in phrases (A) or (B) above must be available on
commercially reasonable pricing terms.”; and       (ii) Section 12.9(b)(iii) of
the Equity Definitions is hereby amended by inserting in the third line thereof,
after the words “to terminate the Transaction”, the words “or a portion of the
Transaction affected by such Hedging Disruption”.     Increased Cost of Hedging:
Applicable     Loss of Stock Borrow: Applicable     Maximum Stock Loan Rate: 200
basis points     Increased Cost of Stock Borrow: Applicable     Initial Stock
Loan Rate: 0 basis points until [March 1, 2025] and 25 basis points thereafter.
    Hedging Party: For all applicable Additional Disruption Events, Dealer.    
Determining Party: For all applicable Extraordinary Events, Dealer. All
calculations and determinations by the Determining Party shall be made in good
faith and in a commercially reasonable manner. Following any calculation by the
Determining Party hereunder, upon written request by Company, the Determining
Party will provide to Company by email to the email address provided by Company
in such written request a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such calculation and specifying the particular section of the Confirmation
pursuant to which such calculation or determination is being made (and in the
event that more than one section of the Confirmation would permit the
Determining Party to make an adjustment upon the occurrence of a specific event,
then the Determining Party shall specify the particular section number pursuant
to which the Calculation Agent is making the adjustment hereunder); provided,
however, that in no event will the foregoing constitute a waiver or
relinquishment of any of the rights of Dealer, the Hedging Party, the
Determining Party or the Calculation Agent hereunder or prohibit any such party
from exercising any of its rights otherwise exercisable hereunder; and provided
further that in no event will the Determining Party be obligated to share with
Company any proprietary or confidential data or information or any proprietary
or confidential models used by it.



 



9

 

 



Non-Reliance: Applicable.     Agreements and Acknowledgments   Regarding Hedging
Activities: Applicable     Additional Acknowledgments: Applicable    
4.            Calculation Agent. Dealer; provided that following the occurrence
and during the continuance of an Event of Default of the type described in
Section 5(a)(vii) of the Agreement with respect to which Dealer is the sole
Defaulting Party, if the Calculation Agent fails to timely make any calculation,
adjustment or determination required to be made by the Calculation Agent
hereunder or to perform any obligation of the Calculation Agent hereunder and
such failure continues for five Exchange Business Days following notice to the
Calculation Agent by Company of such failure, Company shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the first
date the Calculation Agent fails to timely make such calculation, adjustment or
determination or to perform such obligation, as the case may be, and ending on
the earlier of the Early Termination Date with respect to such Event of Default
and the date on which such Event of Default is no longer continuing, as the
Calculation Agent.       All calculations and determinations by the Calculation
Agent shall be made in good faith and in a commercially reasonable manner.
Following any calculation by the Calculation Agent hereunder, upon written
request by Company, the Calculation Agent will provide to Company by email to
the email address provided by Company in such written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation and specifying
the particular section of the Confirmation pursuant to which such calculation or
determination is being made (and in the event that more than one section of the
Confirmation would permit the Calculation Agent to make an adjustment upon the
occurrence of a specific event, then the Calculation Agent shall specify the
particular section number pursuant to which the Calculation Agent is making the
adjustment hereunder); provided, however, that in no event will the foregoing
constitute a waiver or relinquishment of any of the rights of Dealer, the
Hedging Party, the Determining Party or the Calculation Agent hereunder or
prohibit any such party from exercising any of its rights otherwise exercisable
hereunder; and provided further that in no event will Dealer be obligated to
share with Company any proprietary or confidential data or information or any
proprietary or confidential models used by it.



 



10

 





          5. Account Details.         (a) Account for payments to Company:      
        [Bank: Wells Fargo Bank, N.A.       ABA#: [        ]       Acct No.:
[        ]       Beneficiary: [        ]       Ref: SWIFT: [        ]9          
      Account for delivery of Shares from Company:           To be provided upon
request.             (b) Account for payments to Dealer:               [Bank:
Barclays Bank plc NY       ABA# [        ]        BIC: [        ]       Acct:
[        ]       Beneficiary: [        ]10               [Chase Manhattan Bank
New York       For A/C Goldman Sachs & Co. LLC       A/C # [        ]       ABA:
 [        ]11               Account for delivery of Shares to Dealer:          
To be provided by Dealer.           6. Offices.           (a) The Office of
Company for the Transaction is:  Inapplicable, Company is not a Multibranch
Party.          



 

 

 9 Company’s counsel to confirm.

10 Include for Barclays.

11 Include for GS.

 



11

 

 

(b)The Office of Dealer for the Transaction is: [Inapplicable, Dealer is not a
Multibranch Party]12 [200 West Street, New York, New York 10282-2198]13

 

7.Notices.

 

(a)Address for notices or communications to Company:

 

[Enphase Energy, Inc.

Attention: General Counsel

Telephone No.: (707) 763-4785]14

 

(b)Address for notices or communications to Dealer:

 

[Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Attn:S. Raj Imteaz

Telephone:(+1) 212-526-1426

Facsimile:(+1) 917-522-0458

Email:syed.imteaz@barclays.com]15

 

[To:Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282-2198

Attn:Michael Voris,

Equity Capital Markets

Telephone:212-902-4895

Facsimile:212-291-5027

Email:michael.voris@gs.com

 

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com]16

 

8.Representations and Warranties of Company and Dealer.

 

(a)Representations of Company. Each of the representations and warranties of
Company set forth in Section 2 of the Purchase Agreement (the “Purchase
Agreement”), dated as of [________], 2020, among the Company, Barclays Capital
Inc. and Goldman Sachs & Co. LLC, as representatives of the initial purchasers
party thereto (the “Initial Purchasers”), are true and correct and are hereby
deemed to be repeated to Dealer as if set forth herein. Company hereby further
represents and warrants to Dealer on the date hereof, on and as of the Premium
Payment Date and, in the case of the representations in Section ‎8(a)(iv), at
all times until termination of the Transaction, that:

 

(i)Company has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Company’s part; and this Confirmation has been duly and validly
executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 



 



12 Include for Barclays.

13 Include for GS.

14 Company’s counsel to confirm.

15 Include for Barclays.

16 Include for GS.

 



 12 

 

 

(ii)Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of (A) the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or (B) any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or (C) any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, except for any such conflicts, breaches, defaults or lien
creations in the cases of clause (C) above that would not adversely affect the
ability of Company to fulfill its obligations under this Transaction.

 

(iii)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act or state securities laws.

 

(iv)A number of Shares equal to the Maximum Number of Shares (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company. The Warrant Shares have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrants following the
exercise of the Warrants in accordance with the terms and conditions of the
Warrants, will be validly issued, fully-paid and non-assessable, and the
issuance of the Warrant Shares will not be subject to any preemptive or similar
rights.

 

(v)Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(vi)Company is in compliance, in all material respects, with its periodic
reporting obligations under the Exchange Act.

 

(vii)Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

(b)Eligible Contract Participants. Each of Dealer and Company agrees and
represents that it is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended (the “CEA”),
other than a person that is an eligible contract participant under Section
1a(18)(C) of the CEA).

 

(c)Private Placement Representations. Each of Dealer and Company acknowledges
that the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2) thereof.
Accordingly, Dealer represents and warrants to Company that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 



 13 

 

 

9.Other Provisions.

 

(a)Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date, with respect to (i) the matters set forth in Section 8(a)(ii)(B)
and Section 8(a)(iii) of this Confirmation to the knowledge of counsel, (ii) due
incorporation, existence and good standing of Company in Delaware, (iii) the due
authorization, execution and delivery of this Confirmation, and, (iv) in respect
of the execution, delivery and performance of this Confirmation, the absence of
any conflict with or breach of any material agreement required to be filed as an
exhibit to Company’s Annual Report on Form 10-K, Company’s certificate of
incorporation or Company’s by-laws.  Delivery of such opinion to Dealer shall be
a condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(b)Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than [__]17 million (in the case of the first such notice) or (ii)
thereafter more than [__]18 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Company under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 



 



17 Insert the number of Shares outstanding that would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by 0.5%, based upon dealer with highest applicable
percentage.

18 Insert the number of Shares that, if repurchased, would cause Dealer’s
current position in the Warrants (including the number of Warrants if the
greenshoe is exercised in full, and any warrants under pre-existing warrant
transactions with Company) to increase by a further 0.5% from the threshold for
the first Repurchase Notice, based upon dealer with highest applicable
percentage.

 



 14 

 

 

(c)Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act, of any securities of
Company, other than a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not,
until the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

(d)No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) in violation
of the Exchange Act.

 

(e)Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign (such transfer or
assignment, a “Transfer”) all or any part of its rights or obligations under the
Transaction to any third party; provided that, (i) as a result of any such
Transfer, Company will not be required to pay the transferee or assignee of such
rights or obligations on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than the amount, if any, that Company would have been
required to pay Dealer in the absence of such Transfer and (ii) upon written
request, the transferee or assignee shall provide Company with a complete and
accurate U.S. Internal Revenue Service Form W-9 or W-8 (as applicable) prior to
becoming a party to the Transaction; provided further that Dealer shall provide
written notice to Company following any such Transfer. If at any time at which
(A) the Section 16 Percentage exceeds 8.0%, (B) the Warrant Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer, acting in good faith, is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a Terminated Portion, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Warrants equal to the number of Warrants underlying
the Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section ‎9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and (B)
the denominator of which is the number of Shares outstanding. The “Share Amount”
as of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 



 15 

 

 

(f)Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend or cash distribution occurs with respect to the Shares (an “Ex-Dividend
Date”), then the Calculation Agent will adjust any of the Strike Price, the
Number of Warrants, the Daily Number of Warrants, the Warrant Entitlement and/or
the Expiration Dates, in each case, to preserve the fair value of the Warrants
to Dealer after taking into account such cash dividend or cash distribution.

 

(g)[Role of Agent. Each of Dealer and Company acknowledges to and agrees with
the other party hereto and to and with the Agent that (i) the Agent is acting as
agent for Dealer under the Transaction pursuant to instructions from such party,
(ii) the Agent is not a principal or party to the Transaction, and may transfer
its rights and obligations with respect to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of issuance,
guaranty, endorsement or otherwise in any manner with respect to the performance
of either party under the Transaction, (iv) Dealer and the Agent have not given,
and Company is not relying (for purposes of making any investment decision or
otherwise) upon, any statements, opinions or representations (whether written or
oral) of Dealer or the Agent, other than the representations expressly set forth
in this Confirmation or the Agreement, and (v) each party agrees to proceed
solely against the other party, and not the Agent, to collect or recover any
money or securities owed to it in connection with the Transaction. Each party
hereto acknowledges and agrees that the Agent is an intended third party
beneficiary hereunder. Company acknowledges that the Agent is an affiliate of
Dealer. Dealer will be acting for its own account in respect of this
Confirmation and the Transaction contemplated hereunder.]19[Reserved.]20

 

(h)Additional Provisions.

 

(i)Amendments to the Equity Definitions:

 

(A)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 



 



19 Include for Barclays.

20 Include for GS.

 



 16 

 

 

(B)Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “a material” in the fifth line
thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(provided that, solely in the case of Sections
11.2(e)(i), (ii)(A), (iv) and (v), no adjustments will be made to account solely
for changes in volatility, expected dividends, stock loan rate or liquidity
relative to the relevant Shares but, for the avoidance of doubt, solely in the
case of Sections 11.2(e)(ii)(B) through (D), (iii), (vi) and (vii), adjustments
may be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares).”

 

(C)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(D)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

 

(E)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

(x)deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

(y)replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(F)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 



 17 

 

 

(ii)Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, and (b) for the
avoidance of doubt, the Transaction shall remain in full force and effect except
that the Number of Warrants shall be reduced by the number of Warrants included
in such terminated portion:

 

(A)A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its wholly owned subsidiaries and its and their
employee benefit plans, plans, files a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the Shares representing more than 50% of the voting power of
the Shares.

 

(B)Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s wholly owned
subsidiaries.

 

(C)Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines, based on the advice of counsel, that it is impractical or
illegal, to hedge its exposure with respect to the Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

(D)On any day during the period from and including the Trade Date, to and
including the final Expiration Date, (I) the Notional Unwind Shares (as defined
below) as of such day exceeds a number of Shares equal to 75% of the Maximum
Number of Shares as of such day, or (II) Company makes a public announcement of
any transaction or event that, in the reasonable opinion of Dealer would, upon
consummation of such transaction or upon the occurrence of such event, as
applicable, and after giving effect to any applicable adjustments hereunder,
cause the Notional Unwind Shares immediately following the consummation of such
transaction or the occurrence of such event to exceed a number of Shares equal
to 75% of the Maximum Number of Shares for such day. The “Notional Unwind
Shares” as of any day is a number of Shares equal to (1) the amount that would
be payable pursuant to Section 6 of the Agreement (determined as of such day as
if an Early Termination Date had been designated in respect of the Transaction
and as if Company were the sole Affected Party and the Transaction were the sole
Affected Transaction), divided by (2) the Settlement Price (determined as if
such day were a Valuation Date).

 

Notwithstanding the foregoing, a transaction or transactions or event or events
set forth in clause ‎(A) or clause ‎(B) of this Section ‎9(h)(ii) shall not
constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares and cash payments made in respect of
dissenters’ appraisal rights, in connection with such transaction or
transactions or event or events consists of shares of common stock that are
listed or quoted on any of The New York Stock Exchange, The Nasdaq Global Select
Market or The Nasdaq Global Market (or any of their respective successors) or
will be so listed or quoted when issued or exchanged in connection with such
transaction or transactions or event or events, and (y) as a result of such
transaction or transactions or event or events, the Shares will consist of such
consideration, excluding cash payments for fractional Shares and cash payments
made in respect of dissenters’ appraisal rights.

 



 18 

 

 

(i)No Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

 

(j)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

(i)If (a) an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to the Transaction
or (b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to all holders of Shares
consists solely of cash, (ii) a Merger Event or Tender Offer that is within
Company’s control, or (iii) an Event of Default in which Company is the
Defaulting Party or a Termination Event in which Company is the Affected Party
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Company’s control), and if Company would owe any amount
to Dealer pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Company shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Company gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section ‎8(a)(vi) as of the date of such election and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
of the Agreement, as the case may be, shall apply.

 

 Share Termination Alternative:If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section ‎9(k)(i) below, in
satisfaction, subject to Section ‎9(k)(ii) below, of the relevant Payment
Obligation, in the manner reasonably requested by Dealer free of payment.    
Share Termination Delivery Property:A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the relevant Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the amount of Share Termination Delivery Property by replacing any
fractional portion of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price (without giving effect to any discount pursuant to
Section ‎9(k)(i)).

 



 19 

 

 

 Share Termination Unit Price:The value to Dealer of property contained in one
Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means. In
the case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section ‎9(k)(i) below,
the Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units, determined in a
commercially reasonable manner taking into consideration the liquidity of such
Share Termination Delivery Units. In the case of a Registration Settlement of
Share Termination Delivery Units that are Restricted Shares (as defined below)
as set forth in Section ‎9(k)(ii) below, notwithstanding the foregoing, the
Share Termination Unit Price shall be the Settlement Price on the Merger Date,
Tender Offer Date, Announcement Date (in the case of a Nationalization,
Insolvency or Delisting), Early Termination Date or date of cancellation, as
applicable. The Calculation Agent shall notify Company of the Share Termination
Unit Price at the time of notification of such Payment Obligation to Company or,
if applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section ‎9(k)(i).      Share
Termination Delivery Unit:One Share or, if the Shares have changed into cash or
any other property or the right to receive cash or any other property as the
result of a Nationalization, Insolvency or Merger Event (any such cash or other
property, the “Exchange Property”), a unit consisting of the type and amount of
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.      Failure to
Deliver:Inapplicable      Other applicable provisions:If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11 and 9.12
(as modified above) of the Equity Definitions will be applicable, except that
all references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

 



 20 

 

 

(k)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

(i)If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer
that is not a major competitor of Company previously identified by Company to
Dealer in writing, in each case, that agrees to enter into a confidentiality
agreement with Company in customary form for due diligence investigations
similar in scope), opinions and certificates, and such other documentation as is
customary for private placement agreements for private placements of equity
securities of comparable size of companies of comparable size, maturity and line
of business, all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine a commercially reasonable discount
to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section ‎9(j) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section ‎2 above)
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder, which discount shall only take into account the illiquidity
resulting from the fact that the Restricted Shares will not be registered for
resale and any commercially reasonable fees and expenses of Dealer (and any
affiliate thereof) in connection with such resale. Notwithstanding anything to
the contrary in the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Exchange Business Day following notice by Dealer
to Company, of such applicable discount and the number of Restricted Shares to
be delivered pursuant to this clause (i). For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section ‎9(j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section ‎2 above).

 



 21 

 

 

(ii)If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities, due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements for registered secondary offerings of equity securities
of comparable size of companies of comparable size, maturity and line of
business, all reasonably acceptable to Dealer. If Dealer, in its sole reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to Section ‎9(j)
above or (y) the Settlement Date in respect of the final Expiration Date for all
Daily Number of Warrants) and ending on the earliest of (i) the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares in a
commercially reasonable manner or, in the case of settlement of Share
Termination Delivery Units, a sufficient number of Restricted Shares so that the
realized net proceeds of such sales equals or exceeds the Payment Obligation (as
defined above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate pursuant to Rule 144 (or any similar provision then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act. If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Business Day immediately following such
resale the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 



 22 

 

 

(iii)Without limiting the generality of the foregoing, Company agrees that (A)
any Restricted Shares delivered to Dealer may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer and (B) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational requirements of Rule
144(c) under the Securities Act are not satisfied with respect to Company) has
elapsed in respect of any Restricted Shares delivered to Dealer, unless Dealer
is an affiliate of Company at such time, or has been an affiliate of Company in
the immediately preceding 90 days, Company shall promptly remove, or cause the
transfer agent for such Restricted Shares to remove, any legends referring to
any such restrictions or requirements from such Restricted Shares upon request
by Dealer (or such affiliate of Dealer) to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer (or such affiliate of
Dealer). Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

(iv)If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(l)Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder [and after taking into account any Shares deliverable to Dealer under
the Base Warrant Confirmation]21, (i) the Section 16 Percentage would exceed
8.0%, or (ii) the Share Amount would exceed the Applicable Share Limit. Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that, after such delivery [and after taking into account any
Shares deliverable to Dealer under the Base Warrant Confirmation]22, (i) the
Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would exceed
the Applicable Share Limit. If any delivery owed to Dealer hereunder is not
made, in whole or in part, as a result of this provision, Company’s obligation
to make such delivery shall not be extinguished and Company shall make such
delivery as promptly as practicable after, but in no event later than one
Business Day after, Dealer gives notice to Company that, after such delivery,
(i) the Section 16 Percentage would not exceed 8.0%, and (ii) the Share Amount
would not exceed the Applicable Share Limit.

 

(m)Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

(n)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 



 



21 Include in Additional Warrant Confirmation.

22 Include in Additional Warrant Confirmation.

 



 23 

 

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

(p)Maximum Share Delivery.

 

(i)Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [Insert Number Equal to Two times the
Number of Shares on the Trade Date] (the “Maximum Number of Shares”) to Dealer
in connection with the Transaction.

 

(ii)In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this Section
‎9(p)(ii), when, and to the extent that, (A) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares previously reserved for issuance in respect
of other transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section ‎9(p)(ii) to the extent that such delivery
would cause the aggregate number of Shares and Restricted Shares delivered to
Dealer on any day to exceed the Maximum Number of Shares for such day. Company
shall immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares or Restricted Shares, as the case may be, to be
delivered) and promptly deliver such Shares or Restricted Shares, as the case
may be, thereafter.

 

(q)Right to Extend. Dealer may postpone or add, in a commercially reasonable
manner, in whole or in part, any Expiration Date or any other date of valuation
or delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer determines, in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Dealer’s commercially reasonable hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements
(“Requirements”), or with related policies and procedures applicable to Dealer
adopted in good faith by Dealer in relation to such Requirements; provided that
in no event shall any Expiration Date for the Transaction be postponed to a date
later than the Final Expiration Date.

 

(r)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 



 24 

 

 

(s)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(t)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(u)Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

(v)Early Unwind. In the event the sale of the [“Firm Securities”]23[“Option
Securities”]24 (as defined in the Purchase Agreement) is not consummated with
the Initial Purchasers for any reason, or Company fails to deliver to Dealer
opinions of counsel as required pursuant to Section ‎9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date. Each of Dealer and Company represents
and acknowledges to the other that upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

(w)Payment by Dealer. In the event that (i) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under Section
5(a)(ii) of the Agreement) and, as a result, Dealer owes to Company an amount
calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to Company,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 



 



23 Insert for Base Warrant Confirmation.

24 Insert for Additional Warrant Confirmation.

 



 25 

 

 

(x)Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

(y)Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt
of the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

 

(z)Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(aa)Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

(bb)[Tax Matters.

 

(i)Payee Representations:

 

For the purpose of Section 3(f) of the Agreement, Company makes the following
representation to Dealer:

 

Company is a corporation and a U.S. person (as that term is defined in Section
7701(a)(30) of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)
and used in Section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) for U.S. federal income tax purposes.

 

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representation to Company:

 

[(A) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for U.S. federal income tax purposes;
and

 

(B) Each payment received or to be received by it in connection with this
Agreement will be effectively connected with its conduct of a trade or business
in the United States.]25

 

[(A) Dealer is a U.S. person (as that term is defined in Section 7701(a)(30) of
the Code and used in Section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) for U.S. federal income tax purposes.]26

 

(ii)Tax Documentation. For the purposes of Section 4(a)(i) of the Agreement, (1)
Company shall provide to Dealer a valid United States Internal Revenue Service
Form W-9 (or successor thereto), and (2) Dealer shall provide to Company a valid
United States Internal Revenue Service Form [W-8ECI]27[W-9]28 (or successor
thereto), in each case, (A) on or before the date of execution of this
Confirmation and (B) promptly upon learning that any such tax form previously
provided by it has become obsolete or incorrect.

 



 



25 Include for Barclays.

26 Include for GS.

27 Include for Barclays.

28 Include for GS.

 



 26 

 

 

(iii)Withholding Tax Imposed on Payments to non-U.S. Counterparties under the
Provisions Known as the Foreign Account Tax Compliance Act. “Indemnifiable Tax”
as defined in Section 14 of the Agreement shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(iv)HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder.

 

(cc)[Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

(dd)Risk Disclosure Statement. Company represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.

 

(ee)U.S. Resolution Stay Provisions.

 

(i)Recognition of the U.S. Special Resolution Regimes.

 

(A)In the event that Goldman Sachs & Co. LLC (“GS&Co.”) becomes subject to a
proceeding under (i) the Federal Deposit Insurance Act and the regulations
promulgated thereunder or (ii) Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the regulations promulgated thereunder (a “U.S.
Special Resolution Regime”) the transfer from GS&Co. of this Confirmation, and
any interest and obligation in or under, and any property securing, this
Confirmation, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Confirmation, and any
interest and obligation in or under, and any property securing, this
Confirmation were governed by the laws of the United States or a state of the
United States.

 

(B)In the event that GS&Co. or an Affiliate becomes subject to a proceeding
under a U.S. Special Resolution Regime, any Default Rights (as defined in 12
C.F.R. §§ 252.81, 47.2 or 382.1, as applicable (“Default Right”)) under this
Confirmation that may be exercised against GS&Co. are permitted to be exercised
to no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Confirmation were governed by the laws of the
United States or a state of the United States.

 

(ii)Limitation on Exercise of Certain Default Rights Related to an Affiliate’s
Entry Into Insolvency Proceedings. Notwithstanding anything to the contrary in
this Confirmation, GS&Co. and Company expressly acknowledge and agree that:

 

(A)Company shall not be permitted to exercise any Default Right with respect to
this Confirmation or any Affiliate Credit Enhancement that is related, directly
or indirectly, to an Affiliate of GS&Co. becoming subject to receivership,
insolvency, liquidation, resolution, or similar proceeding (an “Insolvency
Proceeding”), except to the extent that the exercise of such Default Right would
be permitted under the provisions of 12 C.F.R. 252.84, 12 C.F.R. 47.5 or 12
C.F.R. 382.4, as applicable; and

 



 27 

 

 

(B)Nothing in this Confirmation shall prohibit the transfer of any Affiliate
Credit Enhancement, any interest or obligation in or under such Affiliate Credit
Enhancement, or any property securing such Affiliate Credit Enhancement, to a
transferee upon or following an Affiliate of GS&Co. becoming subject to an
Insolvency Proceeding, unless the transfer would result in the Company being the
beneficiary of such Affiliate Credit Enhancement in violation of any law
applicable to the Company.

 

(iii)U.S. Protocol. If Company has previously adhered to, or subsequently
adheres to, the ISDA 2018 U.S. Resolution Stay Protocol as published by the
International Swaps and Derivatives Association, Inc. as of July 31, 2018 (the
“ISDA U.S. Protocol”), the terms of such protocol shall be incorporated into and
form a part of this Confirmation and the terms of the ISDA U.S. Protocol shall
supersede and replace the terms of this Section 9(dd). For purposes of
incorporating the ISDA U.S. Protocol, GS&Co. shall be deemed to be a Regulated
Entity, Company shall be deemed to be an Adhering Party, and this Confirmation
shall be deemed to be a Protocol Covered Agreement. Capitalized terms used but
not defined in this paragraph shall have the meanings given to them in the ISDA
U.S. Protocol.

 

(iv)Preexisting In-Scope Agreements. GS&Co. and Company agree that to the extent
there are any outstanding “in-scope QFCs,” as defined in 12 C.F.R. § 252.82(d),
that are not excluded under 12 C.F.R. § 252.88, between GS&Co. and Company that
do not otherwise comply with the requirements of 12 C.F.R. § 252.2, 252.81–8
(each such agreement, a “Preexisting In-Scope Agreement”), then each such
Preexisting In-Scope Agreement is hereby amended to include the foregoing
provisions in this Section 9(dd), with references to “this Confirmation” being
understood to be references to the applicable Preexisting In-Scope Agreement.

 

For the purposes of this Section 9(ee), “Affiliate” is defined in, and shall be
interpreted in accordance with, 12 U.S.C. § 1841(k), and “Credit Enhancement”
means any credit enhancement or credit support arrangement in support of the
obligations of GS&Co. under or with respect to this Confirmation, including any
guarantee, collateral arrangement (including any pledge, charge, mortgage or
other security interest in collateral or title transfer arrangement), trust or
similar arrangement, letter of credit, transfer of margin or any similar
arrangement.]29

 

(ff)[Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Company. The Agent will furnish to
Company upon written request a statement as to the source and amount of any
remuneration received or to be received by the Agent in connection with a
Transaction.

 

(gg)Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Company, such delivery shall be effected through the Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Company shall be transmitted exclusively through
the Agent.

 

(hh)2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. For the purposes of this section:

 



 



29 Include for GS.

 



 28 

 

 

1.Dealer is a Portfolio Data Sending Entity and Company is a Portfolio Data
Receiving Entity;

 

2.Dealer and Company may use a Third Party Service Provider, and each of Dealer
and Company consents to such use including the communication of the relevant
data in relation to Dealer and Company to such Third Party Service Provider for
the purposes of the reconciliation services provided by such entity.

 

3.The Local Business Days for such purposes in relation to Dealer and Company is
New York, New York, USA.

 

4.The following are the applicable email addresses.

 

Portfolio Data:Dealer: MarginServicesPortRec@barclays.com       Company:
[lhung@enphase.com]30      Notice of discrepancy:Dealer:
PortRecDiscrepancy@barclays.com       Company: [lhung@enphase.com]      Dispute
Notice:Dealer: EMIRdisputenotices@barclays.com       Company:
[lhung@enphase.com]

 

(ii)NFC Representation Protocol. The parties agree that the provisions set out
in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the NFC Representation
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this section (and
references to “the relevant Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to the Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. Company confirms that it enters into this Confirmation as a party
making the NFC Representation (as such term is defined in the NFC Representation
Protocol). Company shall promptly notify Dealer of any change to its status as a
party making the NFC Representation.

 

(jj)Acknowledgment regarding certain UK Resolution Authority Powers.

 

(i)Dealer is authorized by the Prudential Regulation Authority (“PRA”) and
regulated by the Financial Conduct Authority and the PRA, and is subject to the
Bank of England’s resolution authority powers, as contained in the EU Bank
Recovery and Resolution Directive, and transposed in the UK by the Banking Act
2009. The powers include the ability to (a) suspend temporarily the termination
and security enforcement rights of parties to a qualifying contract, and/or (b)
bail-in certain liabilities owed by Dealer including the writing-down of the
value of certain liabilities and/or the conversion of such liabilities into
equity holdings (as described in further detail below). Pursuant to PRA
requirements, Dealer is required to ensure that counterparties to certain
agreements it enters into which are governed by non-EEA law contractually
recognize the validity and applicability of the above-mentioned resolution
powers, in order to ensure their effectiveness in cross border scenarios.

 



 



30 Company’s counsel to confirm.

 



 29 

 

 

(ii)The terms of this section apply only to the Transaction and constitute our
entire agreement in relation to the matters contained in this section, and do
not extend or amend the resolution authority powers of the Bank of England or
any replacement authority. The terms of this section may not be amended by any
other agreements, arrangements or understandings between Dealer and Company. By
signing the Transaction, Company acknowledges and agrees that, notwithstanding
the governing law of the Transaction, the Transaction is subject to, and Company
will be bound by the effect of an application of, the Bank of England’s (or
replacement resolution authority’s) powers to (a) stay termination and/or
security enforcement rights, and (b) bail-in liabilities.]31

 



 



31 Include for Barclays.

 



 30 

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

  Very truly yours,                 [BARCLAYS BANK PLC                 By:
                           Name:     Title: Authorised Signatory]32            
    [GOLDMAN SACHS & CO. LLC                 By:                           
Authorized Signatory     Name:]33

 

 

Accepted and confirmed
as of the Trade Date:       Enphase Energy, Inc.           By:
                           Authorized Signatory   Name:  

 

 



32 Include for Barclays.

33 Include for GS.

 



 

 